Order affirmed, without costs of this appeal to either party. Memorandum: In view of the lateness of time in which this question is raised, during which records have legally been destroyed, and considering the ordinary frailties of memory and the interests of the relator, we are of the opinion that the county judge was justified in disbelieving the bare statement of the relator that he was not advised of his right to counsel at the time of his arraignment in 1922. In the absence of convincing proof of the absence of the constitutional requirement, the presumption of regularity prevails. All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.